Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7 and 9-21 of U.S. Patent No.11048302 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Claim limitations of the instant Application
Claim of US Patent 11048302 B2
1. An electronic device comprising: a first body and a second body; a flexible display comprising a first portion of the flexible display supported by the first body and a second portion of the flexible display supported by the second body; and a hinge unit for connecting the first body and the second body, and supporting a third portion of the flexible display between the first portion of the flexible display and the second portion of the flexible display, the hinge unit comprising: a plurality of sliding units configured to enable at least one of the first body and the second body to move in a direction perpendicular to a first axis, each of the plurality of sliding units being coupled to either of the first body or the second body wherein each of the plurality of sliding units includes a sliding frame coupled to the first body and the second body, and a sliding plate which slides in a direction perpendicular to the first axis along the sliding frame; and wherein the first axis is perpendicular to a longitudinal direction of the flexible display.

1. An electronic device comprising: a first body and a second body; a flexible display comprising a first portion of the flexible display supported by the first body and a second portion of the flexible display supported by the second body; and a hinge unit for connecting the first body and the second body, and supporting a third portion of the flexible display between the first portion of the flexible display and the second portion of the flexible display, the hinge unit comprising:
 …
a plurality of sliding units configured to enable at least one of the first body and the second body to move in a direction perpendicular to a first axis, each of the plurality of sliding units being coupled to either of the first body or the second body; 
wherein each of the plurality of sliding units includes a sliding frame coupled to the first body and the second body, and a sliding plate which slides in a direction perpendicular to the first axis along the sliding frame.

2. The electronic device of claim 1, wherein the first body includes a first support plate to which the first portion is coupled and a first housing to which the first support plate is coupled, and the second body includes a second support plate to which the second portion is coupled and a second housing to which the second support plate is coupled.
2. The electronic device of claim 1, wherein the first body includes a first support plate to which the first portion is coupled and a first housing to which the first support plate is coupled, and the second body includes a second support plate to which the second portion is coupled and a second housing to which the second support plate is coupled.
3. The electronic device of claim 1, wherein the plurality of sliding units includes a first sliding unit and a second sliding unit, wherein the first sliding unit includes a first sliding plate that is coupled to the hinge unit, and a first sliding frame that is coupled to at least one of the first body and the second body, and wherein the second sliding unit includes a second sliding plate that is coupled to the hinge unit, and a second sliding frame that is coupled to at least one of the first body and the second body.
4. The electronic device of claim 1, wherein the plurality of sliding units includes a first sliding unit and a second sliding unit, wherein the first sliding unit includes a first sliding plate that is coupled to the hinge unit, and a first sliding frame that is coupled to at least one of the first body and the second body, and wherein the second sliding unit includes a second sliding plate that is coupled to the hinge unit, and a second sliding frame that is coupled to at least one of the first body and the second body.
4. The electronic device of claim 3, further comprising: an unfolding angle adjustment unit configured to stop the first sliding plate and the second sliding plate at a first position that corresponds to a state where the first body and the second body are completely unfolded, and at least one second position between the state where the first body and the second body are completely unfolded and a state where the first body and the second body are completely folded.
5. The electronic device of claim 4, further comprising: an unfolding angle adjustment unit configured to stop the first sliding plate and the second sliding plate at a first position that corresponds to a state where the first body and the second body are completely unfolded, and at least one second position between the state where the first body and the second body are completely unfolded and a state where the first body and the second body are completely folded
5. The electronic device of claim 4, wherein the unfolding angle adjustment unit includes: an angle adjustment post that is provided on each of the first sliding plate and the second sliding plate, and an angle adjustment slot that is provided in each of the first sliding frame and the second sliding frame so that the angle adjustment post is inserted into the angle adjustment slot to be slid.
6. The electronic device of claim 5, wherein the unfolding angle adjustment unit includes: an angle adjustment post that is provided on each of the first sliding plate and the second sliding plate, and an angle adjustment slot that is provided in each of the first sliding frame and the second sliding frame so that the angle adjustment post is inserted into the angle adjustment slot to be slid.
6. The electronic device of claim 1, when the flexible display is in an unfolded state from a folded state, the sliding plate slides in a direction away from the hinge unit.
7. The electronic device of claim 3, when the flexible display is in an unfolded state from a folded state, the sliding plate slides in a direction away from the hinge unit.
7. The electronic device of claim 1, wherein the sliding frame includes a guide groove for guiding the sliding plate, and wherein the sliding plate includes a guide rail inserted into the guide groove.
9. The electronic device of claim 3, wherein the sliding frame includes a guide groove for guiding the sliding plate, and wherein the sliding plate includes a guide rail inserted into the guide groove.
8. The electronic device of claim 1, further comprising: restriction unit configured to restrict a sliding distance of the sliding plate.
10.  The electronic device of claim 3, further comprising: restriction unit configured to restrict a sliding distance of the sliding plate.
 
9. The electronic device of claim 1, wherein the hinge unit further comprises: a plurality of slit members configured to support the third portion of the flexible display between the first portion of the flexible display and the second portion of the flexible display, wherein the plurality of slit members are arranged along the first axis.


 
10. The electronic device of claim 9, further comprising: a plurality of gap-widening prevention members connecting free ends of adjacent slit members among the plurality of slit members, and preventing a distance between the free ends of the adjacent slit members from being greater than a predetermined distance, wherein each of the plurality of gap-widening prevention members comprises a pair of wing portions and a connector which connects the pair of wing portions, and wherein the adjacent slit members are movably disposed between the pair of wing portions.

11. The electronic device of claim 1, further comprising: a plurality of gap-widening prevention members connecting free ends of adjacent slit members among the plurality of slit members, and preventing a distance between the free ends of the adjacent slit members from being greater than a predetermined distance, wherein each of the plurality of gap-widening prevention members comprises a pair of wing portions and a connector which connects the pair of wing portions, and wherein the adjacent slit members are movably disposed between the pair of wing portions.
11. The electronic device of claim 10, wherein each of the plurality of gap- widening prevention members comprises a wire that connects the adjacent slit members.
12. The electronic device of claim 11, wherein each of the plurality of gap-widening prevention members comprises a wire that connects the adjacent slit members.
12. The electronic device of claim 1, wherein the hinge unit is slidably connected in the longitudinal direction of the flexible display to at least one of the first body and the second body.  

13. The electronic device of claim 1, wherein the hinge unit is slidably connected in a longitudinal direction of the flexible display to at least one of the first body and the second body.
13. The electronic device of claim 9, wherein free ends of the plurality of slit members support the flexible display.  

14. The electronic device of claim 1, wherein free ends of the plurality of slit members support the flexible display.
14. The electronic device of claim 13, wherein the flexible display is bent to correspond to a shape of the free ends of the plurality of slit members.
15. The electronic device of claim 14, wherein the flexible display is bent to correspond to a shape of the free ends of the plurality of slit members.
15. The electronic device of claim 13, wherein the first body comprises a first support plate and a first housing coupled to the first support plate, and wherein the second body comprises a second support plate and a second housing coupled to the second support plate.  

16. The electronic device of claim 14, wherein the first body comprises a first support plate and a first housing coupled to the first support plate, and wherein the second body comprises a second support plate and a second housing coupled to the second support plate.
16. The electronic device of claim 12, wherein the hinge unit is slidably connected in the longitudinal direction of the flexible display to the first body and the second body.
17. The electronic device of claim 13, wherein the hinge unit is slidably connected in the longitudinal direction of the flexible display to the first body and the second body.
17. The electronic device as claimed in claim 16, wherein the first body and the second body each include a sliding groove into which both end portions of the hinge unit are slidably inserted.
18. The electronic device as claimed in claim 17, wherein the first body and the second body each include a sliding groove into which both end portions of the hinge unit are slidably inserted.
18. The electronic device as claimed in claim 17, wherein the hinge unit further comprises: a pair of holders disposed at both end portions of a supporting member and respectively inserted into sliding grooves of the first body and the second body.  

19. The electronic device as claimed in claim 18, wherein the hinge unit further comprises: a pair of holders disposed at both end portions of a supporting member and respectively inserted into sliding grooves of the first body and the second body.
19. The electronic device as claimed in claim 18, wherein the pair of holders each include a stopper, and wherein the first body and the second body each include a projecting ridge interfered with the stopper and the supporting member is not deviated.
20. The electronic device as claimed in claim 19, wherein the pair of holders each include a stopper, and wherein the first body and the second body each include a projecting ridge interfered with the stopper and the supporting member is not deviated.
20. The electronic device as claimed in claim 16, further comprising: a first sliding plate and a second sliding plate respectively coupled to both end portions of the hinge unit; a first sliding frame coupled to the first body, and slidably coupled to the first sliding plate; and a second sliding frame coupled to the second body, and slidably coupled to the second sliding plate.

21.  The electronic device as claimed in claim 17, further comprising: a first sliding plate and a second sliding plate respectively coupled to both end portions of the hinge unit; a first sliding frame coupled to the first body, and slidably coupled to the first sliding plate; and a second sliding frame coupled to the second body, and slidably coupled to the second sliding plate.



Claim 1 of the instant is broader than claim 1 of the Patent 11048302 B2 (without the claim limitation “the hinge unit comprising: a plurality of slit members configured to support the third portion of the flexible display between the first portion of the flexible display and the second portion of the flexible display”). Therefore, claim 1 is found obvious and patentably distinct from the claim 1 of the Patent 11048302 B2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6-8, 12, 16-17 and 20 are are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SONG et al. (US Pub No. 2012/0044620 A1 and SONG hereinafter)
Regarding Claim 1, SONG discloses (figs. 1-13B and see annotated fig.13A below) an electronic device comprising: a first body and a second body (100 and 200); a flexible display (300) comprising a first portion of the flexible display supported by the first body and a second portion of the flexible display supported by the second body (fig.3); and a hinge unit (300) for connecting the first body and the second body, and supporting a third portion of the flexible display between the first portion of the flexible display and the 

    PNG
    media_image1.png
    288
    605
    media_image1.png
    Greyscale

 second portion of the flexible display, the hinge unit comprising: a plurality of sliding units (410 and 420) configured to enable at least one of the first body and the second body to move in a direction perpendicular to a first axis, each of the plurality of sliding units being coupled to either of the first body or the second body wherein each of the plurality of sliding units includes a sliding frame (220 and 120) coupled to the first body and the second body, and a sliding plate (422) which slides in a direction perpendicular to the first axis along the sliding frame; and wherein the first axis is perpendicular to a longitudinal direction of the flexible display.  

Regarding Claim 2, SONG discloses (figs. 1-13B) the electronic device of claim 1, wherein the first body includes a first support plate (100) to which the first portion is coupled and a first housing to which the first support plate is coupled, and the second body includes a second support plate (200) to which the second portion is coupled and a second housing to which the second support plate is coupled.  

Regarding Claim 3, SONG discloses (figs. 1-13B) the electronic device of claim 1, wherein the plurality of sliding units includes a first sliding unit (410) and a second sliding unit (420), wherein the first sliding unit includes a first sliding plate (422) that is coupled to the hinge unit, and a first sliding frame (120) that is coupled to at least one of the first body and the second body, and wherein the second sliding unit includes a second sliding plate (412) that is coupled to the hinge unit, and a second sliding frame (220) that is coupled to at least one of the first body and the second body.

Regarding Claim 6, SONG discloses (figs. 1-13B) the electronic device of claim 1, when the flexible display is in an unfolded state from a folded state, the sliding plate slides in a direction away from the hinge unit (shows in fig.9A).  

Regarding Claim 7, SONG discloses (figs. 1-13B) the electronic device of claim 1, wherein the sliding frame includes a guide groove (220) for guiding the sliding plate, and wherein the sliding plate includes a guide rail (423) inserted into the guide groove.  

Regarding Claim 8, SONG discloses (figs. 1-13B) the electronic device of claim 1, further comprising: restriction unit (fixing part 421) configured to restrict a sliding distance of the sliding plate ([0040]).  

Regarding Claim 12, SONG discloses (figs. 1-13B) the electronic device of claim 1, wherein the hinge unit is slidably connected in the longitudinal direction of the flexible display to at least one of the first body and the second body (fig.3). 

Regarding Claim 16, SONG discloses (figs. 1-13B) the electronic device of claim 12, wherein the hinge unit is slidably connected in the longitudinal direction of the flexible display to the first body and the second body (fig.3).
  
Regarding Claim 17, SONG discloses (figs. 1-13B) the electronic device as claimed in claim 16, wherein the first body and the second body each include a sliding groove (groove in the cases 100-200 to attach slots 120 and 220) into which both end portions of the hinge unit are slidably inserted.

Regarding Claim 20, SONG discloses (figs. 1-13B) the electronic device as claimed in claim 16, further comprising: a first sliding plate (422) and a second sliding plate (412) respectively coupled to both end portions of the hinge unit; a first sliding frame (120) coupled to the first body, and slidably coupled to the first sliding plate; and a second sliding frame (220) coupled to the second body, and slidably coupled to the second sliding plate.

 

Allowable Subject Matter
Claims 4-5, 9-11, 13-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, SONG fails to disclose, “an unfolding angle adjustment unit configured to stop the first sliding plate and the second sliding plate at a first position that corresponds to a state where the first body and the second body are completely unfolded, and at least one second position between the state where the first body and the second body are completely unfolded and a state where the first body and the second body are completely folded. ”
Regarding claim 9, SONG fails to disclose, “wherein the hinge unit further comprises: a plurality of slit members configured to support the third portion of the flexible display between the first portion of the flexible display and the second portion of the flexible display, wherein the plurality of slit members are arranged along the first axis.”  
Regarding claim 18, SONG fails to disclose,” wherein the hinge unit further comprises: a pair of holders disposed at both end portions of a supporting member and respectively inserted into sliding grooves of the first body and the second body.”
In examiners opinion the pertinent prior art  (PTO 892 attached), when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  
Claims 5, 10-11, 13-15 and 19 are objected being depend on claims 4, 9 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841